Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments to claim 1, the previous rejections under 102 are withdrawn.
The Examiner acknowledges the amendments to claim 8, the previous rejections under 112 are withdrawn.
The Examiner acknowledges the amendments to claim 1, the previous 112f interpretations for “lateral retaining means” are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amendments of claim 1 now require two longitudinal side walls, so now claim 3 fails to further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) 

Amended claim 1 contains the limitation “wherein the second lateral retaining means comprises a first rib projecting from a first side wall of the two longitudinal side walls and a second rib projecting from a second side wall of the two longitudinal side walls”, which requires the second lateral retaining means to interact with both of the side walls.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7-17 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Machida (US 2008/0098559).

Regarding claim 1 (Currently Amended) Machida discloses a cowling for a windscreen wiper blade extending along a longitudinal axis, for a vehicle, the cowling being elongate and comprising: 
a central mounting (Item 17) configured to attach to an adapter of a wiper arm (Items 14 and 15),  
two end covers (Item 18), at least one of the two end covers being provided with two longitudinal side walls (Item 18b)that are linked by an upper longitudinal edge (Item 18a best shown in Figure 11), and 

wherein said central mounting comprises a first lateral retaining means cooperating with a second lateral retaining means of at least one of the two longitudinal side walls in order to limit a lateral separation to said at least one of the two longitudinal side walls, 
wherein the first lateral retaining means comprises at least two slots (Annotated figure 20), 
wherein the second lateral retaining means comprises a first rib projecting from a first side wall of the two longitudinal side walls and a second rib projecting from a second side wall of the two longitudinal side walls (Item 62 best shown in Figure 21 has two ribs extending from each side and conjoined at the end), and 
wherein the first rib and the second rib extend
Regarding “to limit lateral separation to said at least one of the two longitudinal side walls”, Figure 22 clearly shows that the sides of Item 62 press on the sidewalls causing some degree of lateral support.  

    PNG
    media_image1.png
    439
    436
    media_image1.png
    Greyscale

Annotated Figure 20
Regarding claim 2 (Previously Presented) Machida discloses the cowling according to claim 1, wherein the assembly between said at least one of the two end covers and the central mounting is located in a space between the two longitudinal side walls (Figures 19a/b and Paragraph [0084]).  
Regarding claim 3 (Previously Presented) Machida discloses the cowling according to claim 1, wherein the central mounting comprises the first lateral retaining means cooperating with the second lateral retaining means of the two longitudinal side walls (Figure 15).  
Regarding claim 4 (Previously Presented) Machida discloses the cowling according to claim 1, wherein the second lateral retaining means of said at least one of the two longitudinal side walls extend longitudinally (Figure 15).  
Regarding claim 5 (Previously Presented) Machida discloses the cowling according to claim 1, wherein the first lateral retaining means of the central mounting comprise a longitudinal 
Regarding claim 7 (Previously Presented) Machida discloses the cowling according to claim 1, wherein the assembly between the central mounting and said at least one of the two end covers is a joint (Items 62 and 63 come together to allow for articulation across Items 42 and 43).  
Regarding claim 8 (Currently Amended) Machida discloses the cowling according to claim 1, wherein the assembly between the central mounting and said at least one of the two end covers is a joint that is disposed parallel to the longitudinal axis, and wherein said at least one of the two end covers comprises an articulation element provided with articulation means (Items 62 and 63 come together to allow for articulation across Items 42 and 43). 
Regarding claim 9 (Previously Presented) Machida discloses the cowling according to claim 8, wherein the joint is a pivoting link and in that the articulation means are rotation means (Items 62 and 63 come together to allow for articulation across Items 42 and 43).  
Regarding claim 10 (Previously Presented) Machida discloses the cowling according to claim 8, wherein the articulation means define an axis of rotation orthogonal to the longitudinal axis of the cowling (Figures 20 and 21).  
Regarding claim 11 (Previously Presented) Machida discloses the cowling according to claim 10, wherein the articulation means comprise two half-shafts (Item 42) arranged on either side of a central wall (Item 63) of said articulation element.  
Regarding claim 12 (Previously Presented) Machida discloses the cowling according to claim 8, wherein said at least one of the two end covers comprises rigid attachment means that are designed to cooperate with rigid5Application No. 15/913,114Docket No.: 17102-370001Amendment dated October 27, 2021 Reply to Office Action of July 28, 2021attachment means of the central mounting to rigidly attach said at least one of the two end covers to said central mounting (Item 64 Paragraph [0084]).  
Regarding claim 13 (Previously Presented) Machida discloses the cowling according to claim 12, wherein the rigid attachment means of said at least one of the two end covers and the rigid attachment means of the central mounting are snap-fitting means (Figures 15 and 16 show how Item 62 slides over Item 63 and snaps into position onto Items 42 and 43 to allow for articulation).  
Regarding claim 14 (Previously Presented) Machida discloses the cowling according to claim 12, wherein the rigid attachment means of said at least one of the two end covers are carried on the articulation element and notably on the articulation means.  (Figures 15 and 16 show how Item 62 slides over Item 63 and snaps into position onto Items 42 and 43 to allow for articulation).  
Regarding claim 15 (Previously Presented) Machida discloses the cowling according to claim 1, wherein the second lateral retaining means of said at least one of the two longitudinal side walls comprise a frangible zone (Figure 21 at Item 75 there is a reduced cross sectional area which would increase the chances of fracturing).  
Regarding claim 16 (Previously Presented) Machida discloses a cowled flat windscreen wiper blade, comprising the cowling according to claim 1 (Figure 22).  
Regarding claim 17 (Previously Presented) Machida discloses a cowled whippletree windscreen wiper blade, comprising the cowling according to claim 1 (Figure 22).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723